DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Note
The non-final action mailed on 01/21/2022 is vacated with the instant non-final office action replacing the previously mailed non-final action which incorrectly identified a reference in the rejection of claim 36 and included other inadvertent mistakes. The instant non-final office action further includes a claim interpretation section, additional 112 rejections in view of the claim interpretations, and additional prior art references. 
Election/Restrictions
Applicant's election with traverse of Group I (i.e. claims 1-4, 8, 12, 14-16, 23-24, 30-32, and 35-36) in the reply filed on 12/17/2021 is acknowledged. The traversal is on the ground(s) that claim 1 of Group I does not require any of the distinct features noted by the Examiner in the CTRS dated 11/17/2021. Applicant’s argument is not found persuasive. Examiner is not aware and Applicant did not submit evidence/law that states/requires that the distinct features in a Group are required to be only in one of its claims for a restriction to be proper. In addition, since Group I requires examination and search of all of its claims including all of the distinct features noted by examiner not only claim 1, it is irrelevant if the distinct features are not found in the independent claim 1 of Group I. The fact is that the distinct features of Group I as a whole make the search and examination of Group I non-coextensive and different from the other Groups.  
In response to applicant’s argument that that search of Group I will adequately cover the claims of Groups II and III, Examiner notes that the search of Group I does not adequately cover the claims of Groups II and III for the features/reasons (e.g. tool, mechanical arm, control system, application head, etc.) explicitly provided in the comparison of Groups in the CTRS dated 11/17/2021. Although there may be some overlap of the search for the inventions there is nothing to indicate that the search would be 
For at least the reasons set forth above, the requirement is still deemed proper and is therefore made FINAL.
Specification
The disclosure is objected to because of the following informalities: 
In paragraph [0038] of applicant’s specification, the statement “the contact elements 10 may not be interconnected at all” and other alternatives in this paragraph contradict the limitation “each contact element of said plurality of contact elements is flexibly connected to at least one adjacent contact element of said plurality of contact elements” of claim 1. Therefore, applicant should delete paragraph [0038]. In addition, this paragraph can be used as admitted prior art of obvious alternatives recognized by a person having ordinary skill in the art. 
In paragraphs [0043] and [0061] of applicant’s specification, the statements “the composite material 110 may be a single layer of resin matrix” and “a composite material 110 (such as a thermoplastic material)” are unclear. The “single layer of resin matrix” or “thermoplastic material” contradicts the ordinary definition/scope of the term “composite material”, and therefore, it makes the scope of the term “composite material” unclear. Applicant should explicitly redefine the term “composite material” or delete the statements. 
Appropriate correction is required.
Claim Objections
Claims 2-4, 8, 12, 14-16, 23-24, 30-32, 35-36 are objected to because of the following informalities:  
, wherein/further--. For instance, claim 2 should read --apparatus of claim 1, wherein--. In other words, a comma should be added between the preamble and the body of all the dependent claims. 
In line 2 of claim 15, “exerts a first compressive force” should be changed to --configured to exert a first compressive force--.
In line 4 of claim 15, “exerts a second compressive force” should be changed to --configured to exert a second compressive force--.
In line 3 of claim 23, “maintains a first portion” should be changed to --configured to maintain a first portion--.
In line 5 of claim 23, “maintains a second portion” should be changed to --configured to maintain a second portion--.
In lines 2 and 4 of claim 30, the instances of “said side surface” should be changed to --said at least one side surface--.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: 
“a first treatment zone (i.e. generic placeholder) of said plurality of treatment zones exerts a first compressive force (i.e. functional language without reciting sufficient structure to perform the recited function)” in claim 15 without a clear corresponding structure in applicant’s specification. Paragraphs [0043], [0068], and Fig. 1 of applicant’s specification describe the first treatment zone as being a portion of the contact layer and a portion of the backing layer. However, the portions of these layers in paragraphs [0043] and [0068] do not have/describe sufficient structure/properties in them to be capable of generating and exerting the first compressive force. 
“a second treatment zone (i.e. generic placeholder) of said plurality of treatment zones exerts a second compressive force (i.e. functional language without reciting sufficient structure to perform the recited function)” in claim 15 without a clear corresponding structure in applicant’s specification. Paragraphs [0043], [0068], and Fig. 1 of applicant’s specification describe the second treatment zone as being a portion of the contact layer and a portion of the backing layer. However, the portions of these layers in paragraphs [0043] and [0068] do not have/describe sufficient structure/properties in them to be capable of generating and exerting the second compressive force. 
“a first heat zone (i.e. generic placeholder) of said plurality of heat zones maintains a first portion of said contact layer at a first temperature (i.e. functional language without reciting sufficient structure to perform the recited function)” in claim 23 without a clear corresponding structure in applicant’s specification. Paragraphs [0046], [0071], and Fig. 1 of applicant’s specification describe the first heat zone as being a portion of the contact layer and a portion of the backing layer. However, the portions of 
“a second heat zone (i.e. generic placeholder) of said plurality of heat zones maintains a second portion of said contact layer at a second temperature (i.e. functional language without reciting sufficient structure to perform the recited function)” in claim 23 without a clear corresponding structure in applicant’s specification. Paragraphs [0046], [0071], and Fig. 1 of applicant’s specification describe the second heat zone as being a portion of the contact layer and a portion of the backing layer. However, the portions of these layers in paragraphs [0046] and [0071] do not have/describe sufficient structure/properties in them to be capable of generating heat and maintaining the second portion at a specific temperature. Is a specific material/property or a specific device (e.g. heater) in the portions of the layers generating heat and maintaining the second portion of said contact layer at a second temperature? 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 15 and 23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 15 recites the limitations “a first treatment zone (i.e. generic placeholder) of said plurality of treatment zones exerts a first compressive force (i.e. functional language without reciting sufficient structure to perform the recited function)”  and “a second treatment zone (i.e. generic placeholder) of said plurality of treatment zones exerts a second compressive force (i.e. functional language without reciting sufficient structure to perform the recited function)” which invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph and lack adequate written description. The written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. While paragraphs [0043], [0068], and Fig. 1 of applicant’s specification describe the first treatment zone as being a portion of the contact layer and a portion of the backing layer and the second treatment zone as being another portion of the contact layer and another portion of the backing layer, the described portions of these layers in paragraphs [0043] and [0068] do not have/describe/disclose sufficient structure/properties in them to be capable of generating and exerting the compressive forces as instantly claimed. Are the compressive forces via a material/property within the portions of the layers, a specific device (e.g. bladder) within the portions of the layers or elements external to the portions of the layers? The language in paragraphs [0043] and [0068] are not sufficient 
Claim 23 recites the limitations “a first heat zone (i.e. generic placeholder) of said plurality of heat zones maintains a first portion of said contact layer at a first temperature (i.e. functional language without reciting sufficient structure to perform the recited function)”  and “a second heat zone (i.e. generic placeholder) of said plurality of heat zones maintains a second portion of said contact layer at a second temperature (i.e. functional language without reciting sufficient structure to perform the recited function)” which invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph and lack adequate written description. The written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. While paragraphs [0046], [0071], and Fig. 1 of applicant’s specification describe the first heat zone as being a portion of the contact layer and a portion of the backing layer and the second treatment zone as being another portion of the contact layer and another portion of the backing layer, the described portions of these layers in paragraphs [0046] and [0071] do not have/describe/disclose sufficient structure/properties in them to be capable of generating/removing heat and maintaining the first and second portions at different temperatures as instantly claimed. Are the temperatures generated and maintained via a material/property within the portions of the layers, a specific device (e.g. heater) within the portions of the layers or elements (heating/cooling devices) external to the portions of the layers? The language in paragraphs [0046] and [0071] are not sufficient written description to determine the corresponding structures that allow the claimed functional limitations. The indefinite/unbounded functional limitations would cover all ways of performing the function and indicate that the inventor has not provided sufficient disclosure to show possession of the claimed invention. See MPEP §§ 2163.03 V-VI and 2181 IV.


(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 15 and 23 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 15, claim limitations “a first treatment zone of said plurality of treatment zones exerts a first compressive force” and “a second treatment zone of said plurality of treatment zones exerts a second compressive force” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. While paragraphs [0043], [0068], and Fig. 1 of applicant’s specification describe the treatment zones as being a portion of the contact layer and a portion of the backing layer, the portions of these layers in paragraphs [0043] and [0068] do not have/describe sufficient structure/properties in them to be capable of generating and exerting different compressive forces. Is the compressive forces generated via a material/property within the portions of the layers, a specific device (e.g. bladder) within the portions of the layers, or elements external to the portions of the layers? Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. See MPEP §§ 2163.03 VI and 2181 II-IV. Examiner believes that at least two independent compressive force generating devices such as different inflatable bladders are needed to achieve the claimed functions. Claim 15 has been examined below as best understood. 
Applicant may:

(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim 15 also recites the limitation “said first compressive force is substantially different from said second compressive force” which is indefinite. The term "substantially" is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. What is the minimum difference between the compressive forces that defines them as being substantially different? For the purposes of examination, 
In claim 23, claim limitations “a first heat zone of said plurality of heat zones maintains a first portion of said contact layer at a first temperature” and “a second heat zone of said plurality of heat zones maintains a second portion of said contact layer at a second temperature” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. While paragraphs [0046], [0071], and Fig. 1 of applicant’s specification describe the heat zones as being a portion of the contact layer and a portion of the backing layer, the portions of these layers in paragraphs [0046] and [0071] do not have/describe sufficient structure/properties in them to be capable of generating heat and maintaining different portions at different temperatures. Are the temperatures generated and maintained via a material/property within the portions of the layers, a specific device (e.g. heater) within the portions of the layers or elements (heating/cooling devices) external to the portions of the layers? Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. See MPEP §§ 2163.03 VI and 2181 II-IV. Examiner believes that at least two independent heat generating devices such as heaters are needed to achieve the claimed functions. Claim 23 has been examined below as best understood. 
Claim 23 also recites the limitation “said first temperature is substantially different from said second temperature” which is indefinite. The term "substantially" is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. What is the minimum difference between the temperatures that defines them as being substantially different? For the purposes of examination, the limitation has been examined below as if it read --said first temperature is different from said second temperature--. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 8, 14, and 35 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suzuki (EP2392714A1 – of record).
Regarding claim 1, Suzuki discloses a conformable apparatus (abstract) for treating a composite material (P0001; additionally, it is an intended use of the apparatus), said conformable apparatus comprising:
a contact layer that is conformable and comprises a plurality of contact elements (layer defined by a plurality of small pieces 42, capable of conforming between a straight state and a curved state, and defining capable of being a contact layer as it defines a contact surface: P0009-0010, 0040, and Fig. 7A-B), wherein each contact element of said plurality of contact elements is flexibly connected to at least one adjacent contact element of said plurality of contact elements (the pieces 42 are rotatably/movably interconnected such that they are able to be rotated/moved independently relative to each other such that the pieces can be deformed more finely and adequately: P0023-0024, 0040, and Fig. 7A-B), said contact layer further comprising a contact surface (lower surface of the layer defined by the plurality of small pieces 42 defines a contact surface: P0040 and Fig. 7A-B) and a backing surface opposed from said contact surface (upper surface of the layer defined by the plurality of small pieces 42 defines a backing surface: P0040 and Fig. 7A-B), and

Regarding claim 2, Suzuki further discloses wherein each contact element (42) of said plurality of contact elements comprises a first major side (lower side), a second major side (upper side) opposed from said first major side, and at least one side surface (lateral side) extending between said first major side and said second major side (each piece 42 is a resin plate having an overall plate-like shape which inherently have at least 4 sides: P0040, 0045, and Fig. 7A).
Regarding claim 8, Suzuki further discloses a protective coating covering at least a portion of said contact surface (Suzuki further discloses to apply/spray a coating to cover at least a portion of the contact surface: P0046). 
Regarding claim 14, Suzuki further discloses a plurality of treatment zones, wherein each treatment zone of said plurality of treatment zones is at least partially defined by a portion of said contact layer (treatment zones are not specified in claim 14 any further than being zones/sections of the contact layer; therefore, each independently movable piece 42 in the plurality of pieces is capable of representing/being an independent treatment zone: P0013, 0040, and Fig. 7A-B).
Regarding claim 35, Suzuki further implicitly discloses wherein each contact element of said plurality of contact elements has a polygonal cross-sectional shape along a plane that is parallel to said first major side (each piece 42 is a resin plate having an overall plate-like shape which inherently has a polygonal volume and a polygonal cross-sectional shape along a plane that is parallel to said lower side of 42: P0040, 0045, and Fig. 7A).
Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cavanaugh (US 20090299342).
Regarding claims 1-4, Cavanaugh discloses a conformable apparatus (abstract and Figs. 2-3) for treating a composite material (intended use of the apparatus: MPEP §§ 2114-2115; in addition, Cavanaugh’s apparatus 10 is capable of treating and/or applying pressure to a material: P0030), said conformable apparatus comprising:

a backing layer (62) positioned against said backing surface of said contact layer (P0035-0036 and Fig. 2); 
wherein each contact element (42) of said plurality of contact elements comprises a first major side (lower side), a second major side (upper side) opposed from said first major side, and at least one side surface (a lateral side 50) extending between said first major side and said second major side (P0047 and Figs. 2-5), 
wherein each contact element of said plurality of contact elements is flexibly connected by an integral transition portion (flexion joint 40 is an integral connecting transition portion) with at least one adjacent contact element of said plurality of contact elements (P0033, P0045, and Figs. 2-4; wherein Figs. 2-3 of Cavanaugh are identical to applicant’s Figs. 3A and 6A-B which disclose the claimed integral connecting transition portion); 
wherein said contact surface is continuous (contact surface 36 of 32 is continuous: Figs. 2-3; wherein Figs. 2-3 of Cavanaugh are identical to applicant’s Figs. 3A and 6A-B which disclose the claimed continuous contact surface). Thus, Cavanaugh discloses a conformable apparatus substantially as claimed by applicant. Examiner applies Cavanaugh to inform applicant that the apparatus as currently claimed is extremely broad to read on different types of conformable apparatuses.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki as applied to claim 1 above, and further in view of Sanz (US 20120133066). 
Regarding claims 3-4, Suzuki fails to disclose wherein each contact element of said plurality of contact elements is flexibly connected by an integral transition portion with at least one adjacent contact element of said plurality of contact elements and wherein said contact surface is continuous in the embodiment of Fig. 7A. 
However, Suzuki further discloses/envisions an embodiment in which the flexible member is formed integrally as a whole without being divided (P0045) and an embodiment where each contact element of said plurality of contact elements is flexibly connected by a … transition portion with at least one adjacent contact element of said plurality of contact elements (Fig. 7E). Thus, Suzuki further suggests the limitations and/or motivates a modification. 

It would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the apparatus of Suzuki in view of Sanz by flexibly connecting said plurality of contact elements via integral transition portions and by making the contact surface continuous for the benefit(s) of forming contact layer integrally as a whole without being divided as desired by Suzuki and/or enhancing/controlling gradual deformation of the plurality of contact elements as suggested by Sanz. See MPEP §§ 2143 I A, 2143 I C, 2143 I G, and/or 2144 II. In addition, it has been held that making in one piece an article which has formerly been formed in multiple pieces involves only routine skill in the art. See MPEP § 2144.04 V B. 
Claim(s) 12 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki as applied to claims 1 and 14 above, and further in view of Vaniglia (US 5454897). 
Regarding claims 12 and 15, Suzuki fails to disclose wherein said backing layer comprises at least one inflatable bladder and a plurality of treatment zones configured for exerting different compressive forces. 
In the same field of endeavor, conformable apparatuses (Abstract), Vaniglia discloses the technique of using at least two fluid pressure bladder springs (123a, 123b, Fig. 3 and accompanying text; C9, L63-C10, L15) as backing members of a plurality of contact elements (114-115), wherein the first fluid pressure bladder spring (123a) is capable of acting as a first treatment zone capable of exerting a first compressive force, wherein the first fluid pressure bladder spring (123b) is capable of acting as a second treatment zone of capable of exerting a second compressive force, and wherein said first compressive force is different from said second compressive force for the benefit(s) of enabling different 
Official notice is taken that the use of inflatable bladders to drive/allow deformation of conformable apparatuses is known in the art. In addition, a person having ordinary skill in the art would have known/recognized that metal plate springs and fluid pressure bladder springs are exchangeable springs. 
Since Suzuki discloses to use a metal plate spring 43 (P0040) and/or a means to allow different conformability of his plurality of pieces in different zones/pieces (P0024, 0035-0036, Fig. 3, and Fig. 7B), it would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the apparatus of Suzuki in view of Vaniglia by using at least two inflatable bladders in addition or in lieu of the metal plate spring 43 as the backing layer and by configuring the at least two inflatable bladders to exert different compressive forces on the plurality of contact elements for the benefit(s) of enabling different deformation in different zones/pieces of the plurality of contact elements as suggested by Vaniglia. See MPEP §§ 2143 I A, 2143 I C, 2143 I G, and/or 2144 II.
Claim(s) 16 and 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki as applied to claim 1 above, and further in view of Halford (US 20180215083 – of record) and/or Burns (US 20170100894). 
Regarding claims 16 and 23, Suzuki further discloses/suggests to enable heating of the article worked upon while the article is deformed (P0012 and 0015). Thus, Suzuki further suggests/motivates incorporation of a heating source. However, Suzuki fails to explicitly disclose to heat at least a portion of said contact layer with the heat source or to provide a plurality of heating zones. 
In the same field of endeavor, apparatuses with molding/contact surfaces, Halford discloses the techniques of incorporating at least one heat source (144) positioned/configured to heat at least a portion of a molding/contact layer (104) and providing a plurality of heat zones for heating/maintaining different zones of the molding/contact layer at different temperatures during molding for the benefit(s) on 
In the same field of endeavor, apparatuses with molding/contact surfaces, Burns discloses the techniques of incorporating at least one heat source (214) positioned/configured to heat at least a portion of a molding/contact surface (212) and providing a plurality of heat zones for heating/maintaining different zones of the molding/contact surface at different temperatures during molding for the benefit(s) on providing in-situ heating while molding and/or increasing molding accuracy (Abstract, P0007-0009, 0052-0053, and Fig. 2A-3).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the apparatus of Suzuki in view of Halford and/or Burns by  incorporating a heat source and a plurality of heat zones configured to maintain different zones of the contact layer at different temperatures for the benefit(s) of enabling selective heating of the article while the contact layer is deforming the article and/or increasing molding accuracy as suggested by Halford and/or Burns. See MPEP §§ 2143 I A, 2143 I C, 2143 I G, and/or 2144 II.
 Regarding claim 24, Suzuki further discloses/suggests to enable cooling of the article worked upon while the article is deformed (P0012 and 0015). Thus, Suzuki further suggests/motivates incorporation of a cooling source. However, Suzuki fails to explicitly disclose to cool at least a portion of said contact layer with the cooling source. 
Halford further discloses the technique of including a cooling source positioned/configured to cool at least a portion of a molding/contact layer (104) for the benefit(s) of enabling selective cooling while molding and/or increasing molding accuracy (P0002, 0116, 0120, and Fig. 3). 
Burns further discloses the technique of including a cooling source positioned/configured to cool at least a portion of the molding/contact surface (212) for the benefit(s) of enabling selective cooling while molding and/or increasing molding accuracy (Abstract, P0007-0009, 0052-0053, and Fig. 2A-3).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the apparatus of Suzuki in view of Halford and/or .
Claim(s) 30-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki as applied to claim 1 above, and further in view of Burchardt (US 20200307032) and/or Willden (US 5387098). 
Regarding claims 30 and 31, Suzuki fails to explicitly disclose to connect the plurality of contact elements via a tongue-and-groove-type joint.
In the same field of endeavor, conformable apparatuses (Abstract and Fig. 2), Burchardt the technique of connecting a plurality of contact elements (70) via a tongue-and-groove-type joint (tongue 76A and groove 76B joint 76) for the benefit(s) of allowing flexible bending of the contact elements while still safely connecting them and/or forming a close to seamless transition between the elements (P0033, 0035, and Figs. 1-3). 
In the same field of endeavor, conformable apparatuses, Willden discloses the technique of connecting a plurality of contact elements (10) via a tongue-and-groove-type joint for the benefit(s) of eliminating transverse movement of the individual contact elements 10 (C1, L63-66, C2, L20-23, and Fig. 1B).
Since Suzuki discloses that the technique of connecting the plurality of contact elements is modifiable (Figs. 7 and 9-10) and the tongue-and-groove-type coupling technique to interconnect elements is known, it would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the apparatus of Suzuki in view of Burchardt and/or Willden by connecting the plurality of contact elements via a tongue-and-groove-type joint for the benefit(s) of allowing flexible bending of the contact elements while still safely connecting them, forming a close to seamless transition between the elements, and/or eliminating transverse movement of the individual contact elements as suggested by Burchardt and/or Willden. See MPEP §§ 2143 I A, 2143 I C, 2143 I G, and/or 2144 II.
Regarding claim 32, Suzuki further discloses/suggests wherein said contact surface is discontinuous (Figs. 7A and 7E). Burchardt further discloses/suggests that the upper surface of the plurality of contact elements 70 connected via a tongue-and-groove-type joint is close to seamless, and therefore, it is discontinuous (P0035).   
Claim(s) 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki as applied to claim 35 above, alone or further in view of Heim (US 20180169911).
Regarding claim 36, Suzuki further discloses to use a prismatic shape instead of the plate-like shape (P0045) but fails to explicitly disclose a hexagonal cross-sectional shape. 
However, the ordinary definition of a prismatic shape is a solid figure with ends that are parallel and of the same size and shape, and with sides whose opposite edges are equal and parallel, and therefore, it includes an hexagonal shape with hexagonal cross-sectional areas. Thus, Suzuki further suggests/obviates the limitations and/or a modification. 
A person of ordinary skill in the art would have recognized that hexagonal cross-sectional areas would yield the predictable results of a honey-comb arrangement of the elements and enhanced packing/connecting efficiency between the elements similar to a honey-comb. 
In the same field of endeavor, conformable apparatuses, Heim discloses the technique of using honeycomb-shaped contact pressure segments for the benefit(s) of enhancing conformability of the contact surface formed by them and/or providing a substantially constant contact pressure (P0020, 0066, and Fig. 4; wherein a honeycomb shape implies a hexagonal cross-section of the contact pressure elements). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the apparatus of Suzuki in view of the additional teachings of Suzuki and/or Heim by using an hexagonal shape as the cross-sectional shape for the plurality of contact elements for the benefit(s) of enhancing conformability of the contact surface formed by them, providing a substantially constant contact pressure, arranging them in a honey-comb arrangement, and/or enhancing their packing/connecting efficiency similar to a honey-comb as suggested 
Conclusion
Additional prior art made of record and not relied upon that is considered to be pertinent to
Applicant’s disclosure: 
Lee (US 20160121560) discloses a conformable apparatus (45) comprising a compliant layer (46) that comprises a plurality of elements (66) flexibly interconnected and a backing layer (62: P0032, 0039, Figs. 2-3, and Fig. 9). 
Goehlich (US 20130115404) discloses to connect hexagonal elements 18, 28, 34 via a tongue-and-groove connection (P0030, 0070-0072, and Figs. 3-4).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERZI H. MORENO HERNANDEZ whose telephone number is 571-272-0625. The examiner can normally be reached on 12:00-10:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JERZI H MORENO HERNANDEZ/Examiner, Art Unit 1743